Citation Nr: 1421680	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's hepatitis C claim, in general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In this case, the RO sent the Veteran a letter in November 2009 asking him to identify any applicable risk factors for Hepatitis C.  The Veteran did not respond to this letter.  However, in a September 2008 letter, the Veteran asserted that he was exposed to hepatitis C as a result of surgery following an assault he experienced while on active duty in Germany.

The Veterans Claims Assistance Act duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, there is evidence that the Veteran has a diagnosis of hepatitis C.  However, that diagnosis has not been confirmed, and no medical opinion has been given regarding the etiology of the Veteran's hepatitis C in connection with any active duty and risk factors.  As such, the RO scheduled the Veteran for a VA examination to confirm the diagnosis of hepatitis C and to analyze its etiology.

The examination was scheduled for April 2012.  The Veteran failed to report to the examination.  However, the Veteran indicated during his July 2013 Board hearing that on the day of his VA examination, his father had heart surgery.  He indicated that he was willing to attend a rescheduled examination.

The Board finds that good cause has been shown, and the Veteran should be afforded a VA examination to confirm the diagnosis of hepatitis C and to analyze its etiology.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and provide him another opportunity to submit his risk factors for hepatitis C.  The RO/AMC should attempt to verify any claimed risk factors.

2.  After the above development has been completed as best as possible, the Veteran should be afforded a VA examination to confirm the diagnosis of hepatitis C and determine its etiology.  All indicated tests and studies are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection.

Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's 

current hepatitis C disability was caused by risk factors associated with the Veteran's active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



